This is a plain case of unlawfully conveying whisky. Every question of law presented in the brief of counsel for appellant has been decided adversely to the contentions therein made. It is therefore unnecessary to discuss them again. If lawyers will take the trouble to keep themselves informed as to the opinions of this court they will save much time, trouble and expense to themselves and clients and refrain from appealing cases which have not the shadow of a chance of being reversed. The judgment of the lower court is therefore in all things affirmed.
ARMSTRONG and DOYLE, JJ., concur.